            Case 1:18-cv-02567-BAH Document 6 Filed 12/07/18 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                       )
6824 Lexington Avenue                                )
Los Angeles, CA 90038                                )
                                                     )
BUZZFEED, INC.,                                      )
111 East 18th Street, 13th Floor                     )
New York, NY 10003                                   )
                                                     )
       Plaintiffs,                                   )
                                                     )
       v.                                            )       Case No. 18-cv-02567-BAH
                                                     )
FEDERAL BUREAU OF INVESTIGATION,                     )
935 Pennsylvania Avenue, NW                          )
Washington, DC 20535-0001                            )
                                                     )
       Defendant.                                    )


                                    AMENDED COMPLAINT

       1.      Plaintiffs JASON LEOPOLD and BUZZFEED, INC. file this Freedom of

Information Act suit to force Defendant FEDERAL BUREAU OF INVESTIGATION to

disclose certain files relating to an investigation conducted by Defendant.

                                            PARTIES

       2.      Plaintiffs JASON LEOPOLD and BUZZFEED, INC. are members of the media

and made the FOIA requests at issue in this case.

       3.      Defendant FEDERAL BUREAU OF INVESTIGTION is a federal agency subject

to the Freedom of Information Act, 5 U.S.C. § 552.

                                   JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.
            Case 1:18-cv-02567-BAH Document 6 Filed 12/07/18 Page 2 of 7



       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                                     REQUEST #1
                            (FOIPA REQUEST NO.: 1418863-000)

       6.      On October 4, 2018, Plaintiffs requested from Defendant the following

investigative records: (1) “A copy of the final report sent to the White House and the Senate

Judiciary Committee on either October 3 or October 4, 2018 on Supreme Court nominee Brett

Kavanaugh”; and (2) “All interview notes; investigative notes; FD-302s relating or referring to

the FBI investigation into allegations leveled against Mr. Kavanaugh.” A true and correct copy

of that correspondence is annexed hereto as Exhibit A.

       7.      On October 11, 2018, Defendant acknowledged receipt of the request and

assigned it FOIPA Request No.: 1418863-000. A true and correct copy of that correspondence is

annexed hereto as Exhibit B.

       8.      The same day, Defendant also granted expedited processing pursuant to 28 C.F.R.

§ 16.5(e)(1)(ii) because Plaintiffs provided sufficient information demonstrating an “urgency to

inform the public about an actual or alleged federal government activity.” A true and correct

copy of that correspondence is annexed hereto as Exhibit C.

       9.      In addition to granting expedited processing, that same day Defendant also

informed Plaintiffs unusual circumstances applied to the processing of the request. A true and

correct copy of that correspondence is annexed hereto as Exhibit D.

       10.     As of the date of this Amended Complaint, Defendant has not provided a

determination or produced any records within the relevant statutory timelines.

       11.     Because Defendant has failed to adhere to certain statutory mandates regarding

timeliness in responding to the request, Plaintiffs are deemed by statute to have fulfilled the

administrative exhaustion requirement.



                                                -2-
          Case 1:18-cv-02567-BAH Document 6 Filed 12/07/18 Page 3 of 7



                                      REQUEST #2
                             (FOIPA REQUEST NO.: 1418859-000)

       12.     On October 5, 2018, Plaintiffs requested from Defendant the following

investigative and non-investigative records: (1) “All submissions to the FBI tip line, FBI web

portal and emails to FBI Headquarters relating or referring to Supreme Court nominee Brett

Kavanaugh, allegations leveled against him referring to sexual assault, his character, his

drinking, Georgetown Prep, his years as a high school student and college student, requests by

individuals to be interviewed by the FBI.” A true and correct copy of that correspondence is

annexed hereto as Exhibit E.

       13.     In the same request, Plaintiffs also asked for: “All correspondence between the

FBI and any individual who submitted a tip about Mr. Kavanaugh to the FBI through the web

portal, emails and/or tip line”; “All records, which includes but is not limited to emails, memos

and letters, between FBI personnel who mentioned or referred to these submissions as part of the

investigation into his background as the bureau was instructed to undertake by the White House

and Senate Judiciary Committee”; and “All correspondence between the FBI and the Department

of Justice relating or referring to the FBl’s investigation into any allegations leveled against Brett

Kavanaugh by his accusers.” Id.

       14.     On October 11, 2018, Defendant acknowledged receipt of the request and

assigned it FOIPA Request No.: 1418859-000. A true and correct copy of that correspondence is

annexed hereto as Exhibit F.

       15.     The same day, Defendant also granted expedited processing pursuant to 28 C.F.R.

§ 16.5(e)(1)(ii) because Plaintiffs provided sufficient information demonstrating an “urgency to

inform the public about an actual or alleged federal government activity.” A true and correct

copy of that correspondence is annexed hereto as Exhibit G.



                                                -3-
             Case 1:18-cv-02567-BAH Document 6 Filed 12/07/18 Page 4 of 7



       16.      In addition to granting expedited processing, that same day Defendant also

informed Plaintiffs unusual circumstances applied to the processing of the request. A true and

correct copy of that correspondence is annexed hereto as Exhibit H.

       17.      As of the date of this Amended Complaint, Defendant has not provided a

determination or produced any records within the relevant statutory timelines.

       18.      Because Defendant has failed to adhere to certain statutory mandates regarding

timeliness in responding to the request, Plaintiffs are deemed by statute to have fulfilled the

administrative exhaustion requirement.

                                      REQUEST #3
                             (FOIPA REQUEST NO.: 1418851-000)

       19.      On October 6, 2018, in addition to the investigative records of the request,

Plaintiffs requested from Defendant the following non-investigative records: (1) “A copy of the

final report sent to the White House and the Senate Judiciary Committee on either October 3 or

October 4, 2018 on Supreme Court nominee Brett Kavanaugh”; and (2) “All interview notes;

investigative notes; FD-302s relating or referring to the FBI investigation into allegations leveled

against Mr. Kavanaugh.” A true and correct copy of that correspondence is annexed hereto as

Exhibit I.

       20.      On October 11, 2018, Defendant acknowledged receipt of the request and

assigned it FOIPA Request No.: 1418851-000. A true and correct copy of that correspondence is

annexed hereto as Exhibit J.

       21.      The same day, Defendant also granted expedited processing pursuant to 28 C.F.R.

§ 16.5(e)(1)(ii) because Plaintiffs provided sufficient information demonstrating an “urgency to

inform the public about an actual or alleged federal government activity.” A true and correct

copy of that correspondence is annexed hereto as Exhibit K.



                                                -4-
          Case 1:18-cv-02567-BAH Document 6 Filed 12/07/18 Page 5 of 7



       22.     In addition to granting expedited processing, that same day Defendant also

informed Plaintiffs unusual circumstances applied to the processing of the request. A true and

correct copy of that correspondence is annexed hereto as Exhibit L.

       23.     As of the date of this Amended Complaint, Defendant has not provided a

determination or produced any records within the relevant statutory timelines.

       24.     Because Defendant has failed to adhere to certain statutory mandates regarding

timeliness in responding to the request, Plaintiffs are deemed by statute to have fulfilled the

administrative exhaustion requirement.

                                     REQUEST #4
                            (FOIPA REQUEST NO.: 1418878-000)

       25.     On October 6, 2018, Plaintiffs requested from Defendant the following non-

investigative records: “A copy of all paper submissions made to the FBI by relating or referring

to Supreme Court nominee Brett Kavanaugh and any accusations leveled against him about his

conduct, his character, his behavior and/any records attesting to his character.” A true and

correct copy of that correspondence is annexed hereto as Exhibit M.

       26.     On October 11, 2018, Defendant acknowledged receipt of the request and

assigned it FOIPA Request No.: 1418878-000. A true and correct copy of that correspondence is

annexed hereto as Exhibit N.

       27.     The same day, Defendant also granted expedited processing pursuant to 28 C.F.R.

§ 16.5(e)(1)(ii) because Plaintiffs provided sufficient information demonstrating an “urgency to

inform the public about an actual or alleged federal government activity.” A true and correct

copy of that correspondence is annexed hereto as Exhibit O.




                                                -5-
          Case 1:18-cv-02567-BAH Document 6 Filed 12/07/18 Page 6 of 7



       28.     In addition to granting expedited processing, that same day Defendant also

informed Plaintiffs unusual circumstances applied to the processing of the request. A true and

correct copy of that correspondence is annexed hereto as Exhibit P.

       29.     As of the date of this Amended Complaint, Defendant has not provided a

determination or produced any records within the relevant statutory timelines.

       30.     Because Defendant has failed to adhere to certain statutory mandates regarding

timeliness in responding to the request, Plaintiffs are deemed by statute to have fulfilled the

administrative exhaustion requirement.

                              COUNT I – VIOLATION OF FOIA
                                       (Request #1)

       31.     The above paragraphs are incorporated herein.

       32.     Defendant is an agency subject to FOIA.

       33.     Plaintiffs made a FOIA request to Defendant for agency records of Defendant.

       34.     One or more of the requested records are not exempt from disclosure.

       35.     Defendant has failed to produce the requested records.

                              COUNT II – VIOLATION OF FOIA
                                        (Request #2)

       36.     The above paragraphs are incorporated herein.

       37.     Defendant is an agency subject to FOIA.

       38.     Plaintiffs made a FOIA request to Defendant for agency records of Defendant.

       39.     One or more of the requested records are not exempt from disclosure.

       40.     Defendant has failed to produce the requested records.

                             COUNT III – VIOLATION OF FOIA
                                       (Request #3)

       41.     The above paragraphs are incorporated herein.



                                                -6-
             Case 1:18-cv-02567-BAH Document 6 Filed 12/07/18 Page 7 of 7



           42.   Defendant is an agency subject to FOIA.

           43.   Plaintiffs made a FOIA request to Defendant for agency records of Defendant.

           44.   One or more of the requested records are not exempt from disclosure.

           45.   Defendant has failed to produce the requested records.

                              COUNT IV – VIOLATION OF FOIA
                                       (Request #4)

           46.   The above paragraphs are incorporated herein.

           47.   Defendant is an agency subject to FOIA.

           48.   Plaintiffs made a FOIA request to Defendant for agency records of Defendant.

           49.   One or more of the requested records are not exempt from disclosure.

           50.   Defendant has failed to produce the requested records.

WHEREFORE, Plaintiffs ask the Court to:

      i.         Order Defendant to conduct a reasonable search for records and to produce all

non-exempt requested records;

     ii.         Award Plaintiffs attorney fees and costs; and

    iii.         Enter any other relief the Court deems appropriate.

DATED: December 7, 2018

                                                      Respectfully Submitted,

                                                      /s/ Matthew L. Schafer

                                                      Attorney for Plaintiffs

                                                      Matthew Schafer (D.C. Bar 1008728)
                                                      BUZZFEED, INC.
                                                      111 East 18th Street, 14th Floor
                                                      New York, NY 10003
                                                      Tel.: (646) 798-0693
                                                      Fax: (212) 431-7461
                                                      Matthew.Schafer@BuzzFeed.com



                                                -7-
